Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31 – 44 and 74 – 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0381331 A1).
Regarding claim 31, Kim teaches a method for wireless communication, comprising: determining, by a terminal device (Fig. 1; UE), N target frequency domain units for receiving reference signals and a target reference signal pattern of each target frequency domain unit in the N target frequency domain units, wherein N is an integer greater than or equal to 1 (paragraph 9: a method of transmitting a reference signal, which is transmitted by a base station to a user equipment in a wireless communication system… includes the steps of dividing a system band into at least one or more partial bands, configuring a time-axis high density reference signal on a high frequency partial band with reference to a center frequency of the system band; paragraph 98: configuring a reference signal pattern differing per partial band on a full frequency band. In particular, reference signals are not configured to have the same density on a full system band but reference signals are configured to differ in density per band); selecting, by the terminal device, a time-frequency resource for receiving the reference signals from the N target frequency domain units and time domain units corresponding to the N target frequency domain units (paragraphs 99-100: In this case, since a coherent time attributed to a center frequency and a moving speed of a user equipment varies for each partial band, the coherent time is derived with reference to different center frequency values and a reference signal pattern is configured ); and receiving, by the terminal device, the reference signals on the selected time-frequency resource (paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention). 
Regarding claims 32 and 75, Kim teaches the method according to claim 31, wherein the selected time-frequency resource comprises in frequency domain all sub-bands for transmitting the reference signals in the N target frequency domain units (paragraphs 98 – 99: First of all, after a full transmission band has been divided into N partial bands, each of the partial band is configured to have a different time-axis reference signal density).
Regarding claims 33 and 76, Kim teaches the method according to claim 31, wherein the selected time-frequency resource comprises in frequency domain all sub-bands for transmitting the reference signals in a part of the N target frequency domain units (paragraphs 98 – 99: First of all, after a full transmission band has been divided into N partial bands, each of the partial band is configured to have a different time-axis reference signal density). 
Regarding claims 34 and 77, Kim teaches the method according to claim 31, wherein the selected time-frequency resource comprises in frequency domain a part of sub-bands for transmitting the reference signals in at least one frequency domain unit of the N target frequency domain units (paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band). 
Regarding claims 35 and 78, Kim teaches the method according to claim 31, wherein the method further comprises: receiving, by the terminal device, a first message sent by a network device, wherein the first message is used for indicating at least one of: a quantity of frequency domain units in a system; a sub-band occupied by each frequency domain unit; a quantity N of the target frequency domain units; and a sub-band occupied by each target frequency domain unit; and determining, by the terminal device, the N target frequency domain units for receiving the reference signals and the target reference signal pattern of the each target frequency domain unit in the N target frequency domain units, comprises: determining, by the terminal device, the N target frequency domain units according to the first message, or according to the first message and pre-configured information (paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention. Particularly, in FIG. 14, assume that the total number of partial bands is 3 and that reference signal densities required for the partial bands are set to values different from each other by 1 time, 2 times and 3 times, respectively. Yet, assume that a frequency-axis reference signal density is set equal for each partial band. Also described in paragraphs 98-100; 103, 111-115). 
Regarding claims 36 and 79, Kim teaches the method according to claim 31, wherein the method further comprises: receiving, by the terminal device, a second message sent by a network device, wherein the second message is used for indicating that frequency domain units for sending the reference signals are M target frequency domain units, or used for indicating frequency domain units on which sending of the reference signals is stopped in the N target frequency domain units, wherein a quantity of the frequency domain units on which sending of the reference signals is stopped is N-M; selecting, by the terminal device, a time-frequency resource for receiving the reference signals from the M target frequency domain units and time domain units corresponding to the M target frequency domain units; and receiving, by the terminal device, the reference signals on the time-frequency resource selected from the M target frequency domain units and the corresponding time domain units (paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention. Particularly, in FIG. 14, assume that the total number of partial bands is 3 and that reference signal densities required for the partial bands are set to values different from each other by 1 time, 2 times and 3 times, respectively. Yet, assume that a frequency-axis reference signal density is set equal for each partial band. Also described in paragraphs 98-100; 103, 111-115). 
Regarding claims 37 and 80, Kim teaches the method according to claim 31, wherein the method further comprises: receiving, by the terminal device, a third message sent by a network device, wherein the third message is used for indicating that frequency domain units for sending the reference signals are M target frequency domain units, or used for indicating M-N target frequency domain units newly added for sending the reference signals in the N-M target frequency domain units in addition to the N target frequency domain units; selecting, by the terminal device, a time-frequency resource for receiving the reference signals from the M target frequency domain units and time domain units corresponding to the M target frequency domain units; and receiving, by the terminal device, the reference signals on the time-frequency resource selected from the M target frequency domain units and the corresponding time domain units (paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention. Particularly, in FIG. 14, assume that the total number of partial bands is 3 and that reference signal densities required for the partial bands are set to values different from each other by 1 time, 2 times and 3 times, respectively. Yet, assume that a frequency-axis reference signal density is set equal for each partial band. Also described in paragraphs 98-100; 103, 111-115). 
Regarding claims 38 and 81, Kim teaches the method according to claim 31, wherein the method further comprises: receiving, by the terminal device, a fourth message sent paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention. Particularly, in FIG. 14, assume that the total number of partial bands is 3 and that reference signal densities required for the partial bands are set to values different from each other by 1 time, 2 times and 3 times, respectively. Yet, assume that a frequency-axis reference signal density is set equal for each partial band. Also described in paragraphs 98-100; 103, 111-115). 
Regarding claims 39 and 82, Kim teaches the method according to claim 31, wherein the method further comprises: sending, by the terminal device, a first changing request to a network device, wherein the first changing request is used for changing a target paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention. Particularly, in FIG. 14, assume that the total number of partial bands is 3 and that reference signal densities required for the partial bands are set to values different from each other by 1 time, 2 times and 3 times, respectively. Yet, assume that a frequency-axis reference signal density is set equal for each partial band. Also described in paragraphs 98-100; 103, 111-115). 
Regarding claims 40 and 83, Kim teaches the method according to claim 39, wherein the first changing request is used for indicating at least one of: increasing or decreasing density of reference signals of the target reference signal pattern corresponding to the first target frequency domain unit; at least one of density or positions of reference signals of a changed target reference signal pattern corresponding to the first target frequency domain unit; information of a changed basic reference signal pattern corresponding to the first target frequency domain unit; at least one of time domain offset information or frequency domain offset information for performing offset on the target reference signal pattern before the change corresponding to the first target frequency domain unit; information of an additional reference signal pattern requested to be added; at least one of: information of at least one pattern on which at least one of time domain or frequency domain offset needs to be performed in patterns except the basic reference signal pattern, or at least one of time domain offset information or frequency domain offset information for performing offset on the at least one pattern; information of the first target frequency domain unit; and information of a sub-band on paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention. Particularly, in FIG. 14, assume that the total number of partial bands is 3 and that reference signal densities required for the partial bands are set to values different from each other by 1 time, 2 times and 3 times, respectively. Yet, assume that a frequency-axis reference signal density is set equal for each partial band. Also described in paragraphs 98-100; 103, 111-115). 
Regarding claims 41 and 84, Kim teaches the method according to claim 31, wherein the method further comprises: receiving, by the terminal device, a fifth message sent by a network device, wherein the fifth message is used for indicating at least one of: a quantity of basic reference signal patterns available in a system; at least one of positions or density of reference signals included in basic reference signal patterns available in a system; a corresponding relationship between basic reference signal patterns available in a system and frequency domain units available in the system; information of a target reference signal pattern corresponding to a second target frequency domain unit; information of a second additional reference signal pattern; and information of a first basic reference signal pattern; and determining, by the terminal device, the N target frequency domain units for receiving the reference signals and the target reference signal pattern of the each target frequency domain unit in the N target frequency domain units, comprises: determining, by the terminal device, the target reference signal pattern of the second target frequency domain unit in the N target paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention. Particularly, in FIG. 14, assume that the total number of partial bands is 3 and that reference signal densities required for the partial bands are set to values different from each other by 1 time, 2 times and 3 times, respectively. Yet, assume that a frequency-axis reference signal density is set equal for each partial band. Also described in paragraphs 98-100; 103, 111-115). 
Regarding claims 42 and 85, Kim teaches the method according to claim 41, wherein the method further comprises: sending, by the terminal device, a second changing request to the network device, wherein the second changing request is used for changing the target reference signal pattern corresponding to the second target frequency domain unit (paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention. Particularly, in FIG. 14, assume that the total number of partial bands is 3 and that reference signal densities required for the partial bands are set to values different from each other by 1 time, 2 times and 3 times, respectively. Yet, assume that a frequency-axis reference signal density is set equal for each partial band. Also described in paragraphs 98-100; 103, 111-115). 
Regarding claims 43 and 86, Kim teaches the method according to claim 42, wherein the second changing request is used for indicating at least one of: increasing or decreasing density of reference signals of the target reference signal pattern paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention. Particularly, in FIG. 14, assume that the total number of partial bands is 3 and that reference signal densities required for the partial bands are set to values different from each other by 1 time, 2 times and 3 times, respectively. Yet, assume that a frequency-axis reference signal density is set equal for each partial band. Also described in paragraphs 81, 98-100; 103, 111-115) 
Regarding claim 44, Kim teaches a network device (Fig 1: eNodeB) comprising a processor (inherent in eNodeB’s) and a transceiver (inherent in eNodeB’s); wherein, the processor is used for determining N target frequency domain units for sending reference signals and a target reference signal pattern of each target frequency domain unit in the N target frequency domain units, wherein N is an integer greater than or equal to 1 (paragraph 9: a method of transmitting a reference signal, which is transmitted by a base station to a user equipment in a wireless communication system… includes the steps of dividing a system band into at least one or more partial bands, configuring a time-axis high density reference signal on a high frequency partial band with reference to a center frequency of the system band; paragraph 98: configuring a reference signal pattern differing per partial band on a full frequency band. In particular, reference signals are not configured to have the same density on a full system band but reference signals are configured to differ in density per band); and the transceiver unit (inherent in eNodeB’s) is used for sending the reference signals on the each target frequency domain unit according to the target reference signal pattern (paragraph 104: FIG. 14 is a diagram for one example of assigning a time-axis reference signal pattern of different density for each partial band according to a 1st embodiment of the present invention). 
Regarding claim 74, Kim teaches the same limitations described above in the rejection of claim 31. Kim further teaches a terminal device (Fig. 1: UE) comprising a processor and a transceiver (inherent in UEs). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindbom et al. (US 2021/0091841 A1), Methods for Adapting Density of Demodulation Reference Signals; paragraphs 62 and 77.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462